      8:19-cv-00353-JFB-SMB Doc # 18 Filed: 10/15/19 Page 1 of 3 - Page ID # 37



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA



YOUTUBE,L.L.C.,                                        CASE NO. 8:19-cv-353
a Delaware corporation,

                Plaintiff,                            STIPULATION FOR ENTRY OF
                                                      JUDGMENT AND PERMANENT
                                                      INJUNCTION
vs.



CHRISTOPHER L. BRADY,an individual.

                Defendant.


         IT IS HEREBY STIPULATED by and between Plaintiff YouTube L.L.C. and Defendant

Christopher L. Brady, that a Judgment shall be entered to fully and finally dispose of this civil

action in favor of YouTube L.L.C. and against Defendant Christopher L. Brady.

         IT IS FURTHER STIPULATED that this Judgment shall permanently enjoin Defendant

Christopher L. Brady and other persons who are in active concert or participation with him,from

directly or indirectly:

         a.     Submitting any notices of alleged copyright infnngement to YouTube that

misrepresent that material hosted on the YouTube service is infringing copyrights held or claimed

to be held by Brady or anyone Brady claims to represent; and

         b.     Misrepresenting or masking their identities in future interactions on or with services

offered by Google LLC or its affiliates, including but not limited to YouTube services.

         The Parties therefore respectfully request that the Court enter the Proposed Judgment and

Permanent Injunction, attached hereto.
  8:19-cv-00353-JFB-SMB Doc # 18 Filed: 10/15/19 Page 2 of 3 - Page ID # 38



DATED October 14, 2019             YOUTUBE,L.L.C., Plaintiff

                                         s/ David H. Kramer
                                      David H. Kramer(pro hac vice)
                                       WILSON SONSINI GOODRICH & ROSATI
                                      Professional Corporation
                                      650 Page Mill Road
                                      Palo Alto, California 94304
                                      Telephone:(650)493-9300
                                      Facsimile:(650)565-5100
                                      Email: dkramer@wsgr.com

                                      and


                                      Sam King(#19422)
                                      Erin R. Robak(#23407)
                                      MCGILL, GOTSDINER, WORKMAN «&
                                      LEPP,P.O., L.L.O.
                                      11404 West Dodge Road, Suite 500
                                      Omaha,Nebraska 68154
                                      Telephone:(402)492-9200
                                      Email: SamKing@mgwl.com
                                      ErinRobak@mgwl.com

                                      Attorneysfor Plaintiff
                                       YOUTUBE,L.L.C.



DATED: October 14,2019             CHRISTOPHER L. BRADY,Defendant,

                                            s/ Daniel E. Klaus
                                      Daniel E. Klaus(#17889)
                                      Sheila A. Bentzen(#25020)
                                      REMBOLT LUDTKE LLP
                                      3 Landmark Centre
                                      1128 Lincoln Mall, Suite 300
                                      Lincoln, NE 68508
                                      Telephone:(402)475-5100
                                      Email: sbentzen@remboltlawfirm.com
                                      dklaus@remboltlawfirm.com

                                      Attorneysfor Defendant
                                      CHRISTOPHER L. BRADY
      8:19-cv-00353-JFB-SMB Doc # 18 Filed: 10/15/19 Page 3 of 3 - Page ID # 39




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA



YOUTUBE,L.L.C.,                                       CASE NO.8:19-cv-353
a Delaware corporation,
                                                     [PROPOSED]
               Plaintiff,                             JUDGMENT AND
                                                      PERMANENT INJUNCTION
vs.



CHRISTOPHER L. BRADY,an individual.

                Defendant.


         This matter is before the Court on the parties' Stipulation to Entry of Judgment and

Permanent Injunction (Filing No.       ). The Court has reviewed this Stipulation and concludes

that it should be approved, and that judgment and a permanent injunction should be entered in

favor of Plaintiff YouTube L.L.C. and against Defendant Christopher L. Brady. Accordingly,

         IT IS HEREBY ORDERED,ADJUDGED,AND DECREED THAT:

         Defendant Christopher L. Brady and other persons who are in active concert or

participation with him, are permanently enjoined from directly or indirectly:

         a.    Submitting any notices of alleged copyright infnngement to YouTube that

misrepresent that material hosted on the YouTube service is infiinging copyrights held or claimed

to be held by Brady or anyone Brady claims to represent; and

         b.     Misrepresenting or masking their identities in future interactions on or with

services offered by Google LLC or its affiliates, including but not limited to YouTube services.

Dated:
                                              Hon.
                                              United States District Court Judge
